Citation Nr: 1443633	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  04-25 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteopenia, to include as secondary to a service-connected seizure disorder.  

2.  Entitlement to service connection for right lower extremity deep vein thrombosis (DVT), to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend



ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 


INTRODUCTION

The Veteran had active service from October 1970 to April 1971 and from March 4, 1984, to March 18, 1984.  He also had extensive service in the United States Reserves and the Army National Guard of several states.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, among other issues, the claims remaining on appeal.  

The Board previously remanded these claims for additional development in April 2012 and June 2013 for further development.  The Board also sent the Veteran's claims file out for a medical opinion that was received in April 2014.  

Regarding the issues of service connection for osteopenia and right lower extremity DVT, the Board notes that following a June 2012 statement of the case, the Veteran did not file a Form 9 appeal for these issues.  However, in June 2012, the Veteran did file a statement in which he provided arguments disagreeing with the June 2012 statement of the case.  Therefore, since the Board must liberally construe the Veteran's arguments for purposes of determining whether they raise issues on appeal, the Board accepts the June 2012 statement from the Veteran in lieu of a Form 9 as a timely filed substantive appeal.  Thus, the Board has jurisdiction over these claims at this time.  See 38 C.F.R. §§ 20.202, 20.302 (2013).  

In addition to the physical claims file, electronic paperless systems (Virtual VA and the Veterans Benefits Management System (VBMS)) are associated with this claim.  Additional evidence associated with these systems, including medical treatment records, has been reviewed and considered in conjunction with the below decision.  
FINDINGS OF FACT

1.  The Veteran's osteopenia is as likely as not due to medications taken to treat a service-connected seizure disorder.  

2.  The Veteran's right lower extremity deep vein thrombosis did not manifest during, or as a result of, active military service, nor is it secondary to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for osteopenia have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  The criteria for establishing entitlement to service connection for right lower extremity deep vein thrombosis, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in September 2006 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to how VA determines the proper disability rating and effective date.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination for his right lower extremity DVT in April 2012 and August 2013, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  VA also obtained a medical opinion regarding both issues on appeal in April 2014.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

Additionally, the Board finds there has been substantial compliance with its June 2013 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) contacted the Veteran and asked him to provide additional evidence regarding treatment for these conditions.  Documents not previously associated with the claims file were also obtained and the Veteran was scheduled for a VA examination.  The AMC later issued a rating decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2013).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2011); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Osteopenia

The Veteran contends that he is entitled to service connection for osteopenia.  As outlined below, the evidence of record suggests that it is as likely as not that this disability arose due to medications taken to treat a service-connected seizure disorder.  As such, service connection is warranted.  

While the Veteran's service treatment records do not reflect any treatment or diagnosis for osteopenia or any associated symptomatology VA obtained a medical opinion in July 2014.  The physician opined that it was as likely as not that the Veteran's osteopenia was caused or aggravated by the medication that he took for his service-connected partial complex seizure disorder.  The physician noted that anti-epilepsy drugs may cause reduced bone density.  The Veteran's seizures started in the 1980s and he had been treated over the years with Dilantin (which is known to cause bone loss).  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for osteopenia is warranted.  See 38 U.S.C. § 5107(b).

Right Lower Extremity DVT

The Veteran also contends that he is entitled to service connection for right lower extremity DVT.  Specifically, he has asserted that this condition is secondary to his service-connected left knee disability.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's right lower extremity was not caused by or aggravated by a service-connected left knee disability, nor did it manifest during, or as a result of, active military service.  

The Veteran's service treatment records are entirely silent regarding DVT of the right lower extremity.  There is evidence of a left knee injury due to skiing in February 1985.  However, there is no evidence of a diagnosis or treatment of symptomatology associated with DVT.  

Likewise, post-service treatment records fail to reflect that the Veteran's DVT of the right lower extremity manifested during, or as a result of, active military service.  
A December 2003 record notes that the Veteran's DVT had improved with no pain and only minimal swelling of the leg.  Subsequent VA treatment records continue to note sporadic recurrent DVT of the right lower extremity.  A June 2012 VA treatment note also reflects a diagnosis of recurrent DVT.  The last one was noted to have occurred several years earlier.  However, none of these records suggest any potential link between this condition and military service.  

The Veteran was afforded a VA examination in April 2012.  The Veteran was noted to be suffering from DVT.  Per the Veteran, this condition was found in 2000.  The Veteran attributed his left leg DVT to surgery in 1982 following a dislocated knee.  Upon reviewing the evidence of record, the examiner opined that the Veteran's right leg deep vein thrombosis/DVT was not secondary to his service-connected disability of post-operative residuals of a left knee injury.  Medical literature did not support that a remote left knee procedure nearly 20 years prior could cause late onset right leg DVT.  

The Veteran was afforded an additional VA examination in August 2013.  The Veteran was noted to have recurrent DVT of the right lower extremity.  It was noted that the Veteran was seen in November 2003 with right calf pain and was positive per Doppler study for an acute DVT of the right lower extremity.  The Veteran had a recurrent one years later and was diagnosed with a smoldering myeloma in 2010.  The Veteran had no present complaints of any pain or swelling of the right lower extremity.  Examination of the right lower extremity was also normal.  The examiner opined that the right lower extremity DVT was not permanently aggravated beyond the natural progression by a service-connected left knee disability.  The examiner explained that medical records documented no association between a left knee condition and a recurrent right lower extremity DVT.  The Veteran's smoldering myeloma was clearly a risk factor for his recurrent DVTs and often can be present years prior to a formal diagnosis.  There was no evidence of any aggravation and the bone condition in the left leg had no relationship to a vein condition.  It was also noted that none of the acute DVTs occurred in association with any left knee surgery.  

A medical opinion was obtained from a VA physician in April 2014.  The physician reviewed the Veteran's medical records, including the skiing injury of 1984, as well as medical literature.  It was noted that the Veteran had DVT of the right lower extremity in November 2003 and February 2005.  The main risk factors for DVT included recent surgery (especially major generally surgery such as hip or knee arthroscopy), trauma, congestive heart or respiratory failure, a malignant condition, pregnancy, hormone replacement or oral contraceptive therapy, previous DVT, hereditary thrombophilia, increasing age and immobility.  It was noted that the Veteran was later diagnosed with smoldering myeloma in 2010, which might have been the risk factor for DVT in 2003.  The physician opined that it was less likely than not that the Veteran's right lower extremity DVT was related to the Veteran's left knee disability.  The physician found the 19 years between the Veteran's knee surgery in 1984 and the thrombosis in 2003 to be significant.  

An addendum opinion was provided in July 2014.  The physician concluded that it was not likely that the patient's DVT was related to the remaining service-connected disabilities of coronary artery disease, a partial complex seizure disorder, hypertension, compression fractures of the thoracic spine or bilateral hearing loss.  The examiner explained that there was no evidence of congestive heart failure (which is different from coronary artery disease) which could cause deep vein thrombosis.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for DVT of the right lower extremity.  There is no evidence of this disability during military service or until approximately 20 years after separation from active duty.  There is also no competent evidence of record suggesting any link between this disability and the Veteran's left knee or any other service-connected disability.  The VA examiner of record found the DVT was not caused by or permanently aggravated by the Veteran's left knee disability, as there was no documentation of an association between a left knee condition and DVT of the right lower extremity.  The April 2014 VA physician also concluded that it was less likely than not that the Veteran's DVT of the right lower extremity was related to a service-connected left knee disability, as this was not a risk factor and it was more than 19 years apart.  This physician later concluded that it was less likely than not that there was a relationship between this condition and any other service-connected disability.  

The Board again recognizes that the Veteran believes his DVT of the right lower extremity is related to military service - specifically, his left knee surgery.  However, the record contains no evidence to suggest that the Veteran is competent to offer such a complex medical opinion.  The physicians of record have concluded that this condition is not related to the Veteran's left knee condition.  As such, his assertions are not competent evidence of causation.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for DVT of the right lower extremity must be denied.


ORDER

The claim of entitlement to service connection for osteopenia is granted.  

The claim of entitlement to service connection for deep vein thrombosis of the right lower extremity is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


